EXHIBIT 99.5 THE DESCARTES SYSTEMS GROUP INC. Annual and Special Meeting of Shareholders (the “Meeting”) of The Descartes Systems Group Inc. (the “Corporation”) Held on May 31, 2012 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations Section 11.3 General The total number of common shares of the Corporation represented in person and by proxy at the Meeting was 53,376,228, which represented 85.40% of the 62,503,527 common shares of the Corporation that were outstanding on May 1, 2012. 1. Election of Directors By ballot, the following seven individuals were elected as directors of the Corporation until the next annual meeting of shareholders or until their successors are elected or appointed: David Anderson David Beatson Eric Demirian Christopher Hewat Arthur Mesher John Walker Dr. Stephen Watt The ballot results provided by the scrutineers at the Meeting were as follows: Director Nominee Number of Votes FOR Number of Votes WITHHELD Percentage of Total Votes FOR David Anderson 96.40% David Beatson 66.55% Eric Demirian 99.96% Christopher Hewat 74.63% Arthur Mesher 98.30% John Walker 99.96% Dr. Stephen Watt 83.42% 2. Performance and Restricted Share Unit Plan By a ballot, it was resolved that the Performance and Restricted Share Unit Plan, which provides that a maximum of 1,087,500 common shares of the Corporation will be reserved for issuance for the benefit of officers and employees of the Corporation and its affiliates, as disclosed in the Management Information Circular dated May 1, 2012 and approved by the Corporation’s board of directors, be approved with effect from April 30, 2012. The ballot results provided by the scrutineers at the Meeting in respect of the 52,336,767 common shares of the Corporation voted was as follows: Number of Votes FOR Number of Votes AGAINST Percentage of Total Votes FOR 83.19% 3. Re-Appointment of Auditors By a show of hands, Deloitte & Touche LLP, Independent Registered Chartered Accountants, were re-appointed as the auditors of the Corporation until the next annual meeting of shareholders or until their successors are elected or appointed, and the Corporation’s board of directors was authorized to fix the remuneration of the auditors. The report on proxies provided by the scrutineers at the Meeting in respect of the 53,323,141 common shares of the Corporation represented by proxy was as follows: Number of Votes FOR Number of Votes WITHHELD Percentage of Total Votes FOR 99.91% DATED at Waterloo, Ontario this 5th day of June, 2012. THE DESCARTES SYSTEMS GROUP INC. By: Name: J. Scott Pagan Title: Corporate Secretary
